Title: To George Washington from Andrew Morhouse, 29 May 1789
From: Morhouse, Andrew
To: Washington, George

 

Dover Dutchess County May 29th 1789

I hope the mournfull and Unfortunate occasion of this Traduction will be a sufficient apology to your Excellency for the Trouble I give you in perusing this address—Your Excellency during the course of the war often deign’d to call upon me at my own mansion in Dover which gave me an opportunity of being an eye witness of them exalted Virtues which has rendered your Excellcy so serviceable to your Country, the Darling of manki[n]d and secured to your memory Immortal Honour—But oh! most Excellent President, once think what Anxious Tortures tears my Aged breast and brings me with the most Excruciating sorrow to the brink of the Grave. my youngest son, a promising youth of twenty three now lies under the sentence of Death in the City of Newyork & will be Executed in the 5th of June unless mercy can be extended, he was convicted of a Certain forgery, and many people thinks unjustly but whether that is the case or not, I do not know, but Your Excellency must be sensible that Guilty or Inocent his dying so shamefull a death must bring an Irreparable disgrace upon me and my family[.] I should have visited your Excellency in person but my Ill state of health will not permit it[.] I therefore send my son with this to humbly implore Your Excellency to consider my Age and the unblemishd Character that myself and family have heretofore sustaind the services I have rendered my Country the losses I have sustaind in doing it, and the deep distress we are all involved in on this unhappy Occasion, And through that humanity and Tenderness for which your Excellency was ever noted be pleas’d to recommend the unfortunte case of my son to his Excellency the Governers mercy, that he may obtain mercy and not die an Ignominious death, and di[s]grace his family & connexions—Your Excellencys favour will procure you the most fervent prayers of a numerous family and the sincere Blessings of your most Devoted and Very Humbe Servt

Andrew Morhouse

